In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1973V
                                        UNPUBLISHED


 PERCY GLANVILLE,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: May 9, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On December 30, 2019, Percy Glanville filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner filed an amended petition on January 21, 2020. ECF No. 11.
Petitioner alleges that she suffered a shoulder injury related to vaccine administration
(“SIRVA”) as a result of an influenza (“flu”) vaccination she received on December 6,
2017. Amended Petition at ¶1. Petitioner further alleges that she “suffered the residual
effects of her injury for more than six months after administration of the flu vaccine.”
Petition at ¶26. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On May 6, 2022, Respondent filed his Amended Rule 4(c) report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Amended Rule 4(c) Report at 2. Specifically, Respondent states that
“recognizing that the Chief Special Master’s factual finding that Petitioner received a flu
vaccination in her right shoulder on December 6, 2017, Respondent advises that he will
not defend the case on other grounds during further proceedings before the Office of
Special Masters.” 3 Id. Respondent further agrees that “Petitioner has otherwise satisfied
the criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation (“QAI”) for Shoulder Injury Related to Vaccine Administration (“SIRVA”).”
Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

          IT IS SO ORDERED.

                                                                   s/Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Chief Special Master




3
    Respondent reserved his right to appeal the fact ruling.

                                                               2